Entered: June 12th, 2019
                              Case 19-17930       Doc 9      Filed 06/12/19     Page 1 of 1
Signed: June 12th, 2019

SO ORDERED




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF MARYLAND
                                            at Baltimore
                                     In re:   Case No.: 19−17930 − NVA        Chapter: 7

Paris Sharean Crosby
Debtor

                            ORDER DENYING THE DEBTOR'S APPLICATION
                               FOR WAIVER OF CHAPTER 7 FILING FEE
                           AND GRANTING LEAVE TO PAY IN INSTALLMENTS
Upon consideration of the Debtor's Application for Waiver of the Chapter 7 Filing Fee, it is, by the United States
Bankruptcy Court for the District of Maryland,

ORDERED, that a waiver of the Chapter 7 filing fee is DENIED; and it is further

ORDERED, that the Debtor shall pay the Chapter 7 filing fee according to the following terms:

       $83.75 within 14 days from date of this order;
       $83.75 within 30 days after date of filing;
       $83.75 within 60 days after date of filing; and
       $83.75 within 90 days after date of filing; and it is further

ORDERED, that until filing fee is paid in full, the Debtor shall not make any additional payment or transfer any
additional property to an attorney or any other person for services in connection with this case; and it is further

ORDERED, that if the Debtor fails to timely pay the filing fee in full or to make timely installment payments, the
Court may dismiss the Debtor's Chapter 7 case.

NOTE: Pursuant to Local Bankruptcy Rule 1006−1(a), the Clerk will only accept payment from the Debtor in the
      form of cash, cashier's check, certified check, negotiable money order, or a check drawn on the account of
      the Debtor's attorney of record. Payments should be made payable to Clerk, U.S. Bankruptcy Court.

cc:    Debtor
       Attorney for Debtor − PRO SE
       Case Trustee − Monique D. Almy

       U.S. Trustee

                                                     End of Order
23x13 (rev. 11/28/2011) − rhegerle
